KISTLER, J.,
dissenting.
The majority holds that plaintiff may not enforce a stipulated judgment because it authorizes eviction on less than good cause in violation of federal law. I respectfully disagree for two reasons. First, until defendant moves to set the stipulated judgment aside, he is bound by its terms. Second, the trial court’s findings establish that defendant failed to comply with the terms of the stipulated judgment, and those terms constitute good cause for eviction within the meaning of federal law. 1
Rather than evict defendant, plaintiff and defendant entered into an agreement, which was approved by the court and reduced to a stipulated judgment. The terms of the stipulated judgment require, among other things, that defendant work with family intervention specialists on issues related to drug abuse and that defendant begin individual counseling with a member of the drug elimination team. When defendant failed to begin drug counseling, plaintiff sought to evict him. Defendant responded that the terms of the stipulated judgment were inconsistent with federal law.
The majority reasons that the legal effect of the stipulated judgment was to create a new lease, which incorporated by operation of law the applicable provisions of the federal statutes and regulations. The terms of the applicable laws and regulations do not suggest that they have that effect. Rather, the federal statutes and regulations specify the kinds of requirements that shall and shall not be included in public housing leases. See 42 USC § 1437d(1)(4) (1994);2 *54024 CFR § 966.6 (1997) (new leases shall not include clauses that require tenants to waive notice or confess judgment). Other portions of the federal regulations say nothing about the lease but specify the grounds on which a tenant may be evicted and the procedures for doing so. 24 CFR § 966.4(l)(2)(i) and (ii) (1997). If the majority were correct, then there would have been no need to specify in 24 CFR section 966.6 (1997) that certain lease provisions that are inconsistent with federal regulations “shall be deleted from existing leases either by amendment thereof or execution of a new lease” (Emphasis added.) In my view, the federal law and regulations provide a standard against which leases may be tested, but their requirements are not automatically incorporated into a tenant’s lease.3
Whatever federal objections defendant might have raised to the terms of the agreement were merged into the judgment to which he stipulated. Defendant could not have appealed from the stipulated judgment claiming that its terms violated federal law. Russell v. Sheahan, 324 Or 445, 454, 927 P2d 591 (1996). Nor may he bring a collateral challenge to its terms as a defense to eviction unless he first moves to set the judgment aside in accordance with ORCP 71. See Ketchum v. Selles, 304 Or 529, 535-36, 748 P2d 67 (1988); State ex rel State Scholarship Com’n v. Magar, 288 Or 635, 641-42, 607 P2d 167 (1980); Niemen v. Pitzer, 281 Or 53, 56, 573 P2d 1227 (1978). Defendant has not done that.4
*541Federal law is, of course, supreme. But the state and federal courts have long recognized that a litigant’s federal claims may be foreclosed by an independent and adequate state procedural rule. Adams v. Robertson, 520 US 83, 87, 117 S Ct 1028, 137 L Ed 2d 203 (1997); Hathorn v. Lovorn, 457 US 255,262-63,102 S Ct 2421, 72 L Ed 2d 824 (1982); see Oregon Taxpayers United PAC v. Keisling, 143 Or App 537, 924 P2d 853, rev den 324 Or 488 (1996), cert den 520 US 1252 (1997). Preservation rules are a familiar example. State preclusion rules are another. Although Congress may sometimes override otherwise independent and adequate state procedural rules, see Longshoremen v. Davis, 476 US 380, 393, 106 S Ct 1904, 90 L Ed 2d 389 (1986),5 no intent to override the effect of a state court’s judgment should be inferred unless Congress made that intent clear, see Allen v. McCurry, 449 US 90, 96-99, 101 S Ct 441, 66 L Ed 2d 308 (1980).6 In my view, the federal rights accorded tenants of public housing do not supersede long-standing and systematically enforced state claim preclusion rules.
On the merits, the majority holds that plaintiff lacked good cause to evict defendant. As the majority recognizes, the trial court found that defendant faded to attend two appointments to discuss his drug treatment program and that those failures were clearly in breach of the terms of the stipulated judgment. The majority reasons, however:
“What is absent in the trial court’s rulings are rulings about whether defendant’s breaches were ‘repeated or serious’ violations of the lease or whether he otherwise lacked ‘good cause’ for missing the appointments. The trial court did *542consider whether plaintiff made it ‘impossible’ for defendant to make the appointments. However, that consideration did not address the requirement of the statute that the court go beyond the occurrence of violations and examine their gravity.” 165 Or App at 538.
The majority’s concern stems from the fact that the trial court did not decide whether plaintiff had good cause to evict defendant. Once, however, the trial court found as a matter of historical fact that plaintiff evicted defendant because he failed to attend the drug counseling sessions, the question whether that reason constitutes good cause for eviction within the meaning of the federal law presents a legal issue. See Ritter v. Cecil Cty. Office of Hous. & Cmty. Dev., 33 F3d 323 (4th Cir 1994) (treating the issue as a question of law). The fact that the trial court did not expressly resolve that legal issue does not preclude us from doing so.
Defendant’s failure to attend the drug counseling sessions constitutes good cause for eviction. Defendant acknowledged, by entering into the stipulated judgment, that he had “issues related to drug use” that needed to be addressed. The purpose of requiring him to undergo individual counseling was to reduce drug use within federally subsidized housing. Defendant’s failure to attend those counseling sessions frustrates plaintiffs legitimate and substantial interest in eliminating illegal drugs from public housing. Defendant’s failure to attend those counseling sessions is, in my view, of equal or greater weight than the examples of good cause that Justice Douglas listed in his concurring opinion in Thorpe v. Housing Authority, 386 US 670, 680, 87 S Ct 1244,18 L Ed 2d 394 (1967).
I respectfully dissent.

 I agree, however, with the majority that other portions of the agreement that the stipulated judgment embodies are inconsistent with federal requirements. The agreement authorizes a confession of judgment in violation of the federal regulations, see 24 CFR § 966.6(a) (1997), and it also denies defendant the process that those regulations separately require, 24 CFR § 966.4(1)(2)(ii) (1997). The majority apparently concludes that the hearing the trial court provided made those procedural errors harmless in this case.


 Section 1437d(1)(4) (1994) provided that ‘Telach public housing agency shall utilize leases fthatl require that the public housing agency may not terminate the *540tenancy except for serious or repeated violation of the terms or conditions of the lease or for other good causeM”


 The majority cites Noble v. Bethlehem Housing Authority, 617 F Supp 248 (ED Pa 1985), for the proposition that public housing leases should be “read as if the [legislatively required] clauses had been inserted in the lease.” 165 Or App at 534. As I read that case, the district court held that the federal regulations set a standard that the public housing agency had to meet. Noble, 617 F Supp at 251. It does not address whether the lease in that case omitted terms that the federal regulations require, nor does it specifically address whether the federal requirements are automatically incorporated in a noncomplying lease.


 I agree with the majority that defendant is not seeking to set the stipulated judgment aside. I also agree that some portions of the stipulated judgment are inconsistent with federal regulations. See n 1 above. Plaintiff should not have proposed the agreement in the terms it did. Once, however, the trial court approved that agreement and reduced it to a stipulated judgment, the larger concern for finality of judgments requires that we respect the stipulated judgment until it is set aside. See Restatement (Second) of Judgments § 17, comment d (1982).


 The state court in Longshoremen had declined to reach the union’s federal preemption claim because the union had not raised that claim as an affirmative defense to Davis’ suit. 476 US at 385-86. The Court held that the union’s federal preemption claim in that case was a claim that Congress had deprived the state court of the power to adjudicate the subject matter of the case. Id. at 393.


 The plaintiff in Allen filed suit pursuant to 42 USC § 1983 to relitigate a federal constitutional claim that he had lost in state court. 483 US at 91-92. The Court explained that in light of Congress’ long recognition that state court judgments should be given preclusive effect, section 1983 should not be understood as abrogating the preclusive effect of those judgments unless Congress had made its intent to do so clear. Id. at 97-101.